DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 03/05/2020, has been fully considered.

Election/Restrictions
Applicant(s) elected Claims 1-3, Group I, in response to the Election/Restriction submitted 05/20/2022, as the elected subject matter.  Claims 4-6, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 06/14/2022. 

Status of Claims
Claim 1-6 are pending with claims 1-3 under examination and claims 4-6 withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/05/2020 and 05/29/2020 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“an operating unit” of claim 1.
“a speed change mechanism” of claim 1. 
“transmission means” of claim 1.
“a connecting member” of claim 1.
“the first rails, the second rails, and the belts are placed side by side without overlapping with each other in a vertical direction” of claim 2.  Fig. 5 shows the first rail 41, defined in para. [0052] of the instant specification, overlapping in the vertical direction with the second rails, defined in para. [0056] of the instant specification.

    PNG
    media_image1.png
    489
    836
    media_image1.png
    Greyscale


“viscous resistance imparting means” of claim 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

  Claim 1 line 6 refers to “an operating unit”.  The specification fails to correlate an operating unit with any reference characters in the drawings. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Claim 1 line 11 refers to “a speed change mechanism”.  The specification fails to correlate a speed change mechanism with any reference characters in the drawings. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Claim 1 line 23 refers to “transmission means”.  The specification fails to correlate transmission means with any reference characters in the drawings. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Claim 1 line 25 refers to “a connecting member”.  The specification fails to correlate a connecting member with any reference characters in the drawings. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Claim 3 refers to “viscous resistance imparting means”.  The specification fails to correlate a viscous resistance imparting means with any reference characters in the drawings. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an operation unit which is operated to take the vessel into/from the housing via the opening” in claim 1.  
“a speed change mechanism which reduces an operation amount of the operating unit as compared with a movement amount of the vessel from the predetermined position to the vessel takeout position” of claim 1.
“transmission means for transmitting the operation of the operating unit to a rotation of the pulleys” of claim 1.
“viscous resistance imparting means for imparting viscous resistance depending on opening/closing operation speed” of claim 3.

Claim element “operation unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [0009] “an operating unit which is operated to take the vessel into/from the housing via the opening; a transport mechanism which transports the vessel from the predetermined position to a vessel takeout position along with the operation of the operating unit; and a speed change mechanism which reduces an operation amount of the operating unit as compared with a movement amount of the vessel from the predetermined position to the vessel takeout position, in which a movement direction of the operating unit and a movement direction of the vessel are the same when the vessel is taken in/out, and the transport mechanism includes: a first rail which slidably supports the housing and the operating unit and extends in the movement direction of the operating unit; a second rail which slidably supports the operating unit and the vessel and extends in the movement direction of the vessel; a belt which bridges across a pair of pulleys provided in the operating unit to be looped thereover; transmission means for transmitting the operation of the operating unit to a rotation of the pulleys; and a connecting member which moves the vessel along with traveling of the belt”.  The specification merely describes the operating unit with respect to what it does rather than what it is.  Accordingly, it is unclear from the written description what structure is defined by the operation unit.  For purposes of examination, the examiner is interpreting the corresponding structure of the “operation unit” to be a drawer that is retracted/withdrawn from an opening. 
Claim element “speed change mechanism” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [0004] “a speed change mechanism which increases an operation amount of the operating unit and transmits the increased operation amount to the transport mechanism” and in para. [0009] “a speed change mechanism which reduces an operation amount of the operating unit as compared with a movement of the vessel from the predetermined position to the vessel takeout position, in which a movement direction of the operating unit and a movement direction of the vessel are the same when the vessel is taken in/out”.  The specification merely describes the speed change mechanism with respect to what it does rather than what it is.  Accordingly, it is unclear from the written description what structure is defined by the speed change mechanism.  For purposes of examination, the examiner is interpreting the corresponding structure of the “speed change mechanism” to be any mechanical configuration comprising gears, pulleys, belts, chains, sprockets, motors, batteries, cables, etc. that transfer or transmit a force from one element to another such that one of the elements operates at lower speed with respect to another element.   
Claim element “transmission means” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [000] “transmission means for transmitting the operation of the operating unit to a rotation of the pulleys”.  The specification merely describes the transmission means with respect to what it does rather than what it is.  Accordingly, it is unclear from the written description what structure is defined by the speed change mechanism.  For purposes of examination, the examiner is interpreting the corresponding structure of the “transmission means” to be any mechanical device that translates a linear/horizontal force to a rotational force.   
Claim element “viscous resistance imparting means” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [0104] “When the fifth gear 66 is rotated in a state where the rotary damper 65 is fixed, a resistance torque is generated due to the influence of viscous resistance caused by, for example, high-viscosity silicone oil sealed in the rotary damper 65”.  For purposes of examination, the examiner is interpreting the corresponding structure of the “viscous resistance imparting means” to be a damper.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 11-13 recite “a speed change mechanism which reduces an operation amount of the operating unit as compared with a movement amount of the vessel from the predetermined position to the vessel takeout position”.  It is unclear how an operation amount of the operating unit is comparable to a movement amount.  What operation does the operating unit perform?  How is the operation reduced by a certain amount?  Is the operation amount a measure of distance, or is it a task such as loading/unloading vessels into the operating unit?  How is the speed change mechanism reducing an operation as compared to a distance?
Claims 2-3 are also rejected by virtue of their dependency from claim 1.

Claim 1 line 17 recites “a first rail which slidably supports the housing and the operating unit”.  Claim 1 lines 2-7 previously recite “a housing which accommodates an analysis device … an opening for taking the vessel into/from the housing, which is provided in the housing; an operating unit which is operated to take the vessel into/from the housing via the opening”.  It is unclear how the first rail slidably supports the housing and the operating unit if the operating unit moves into/from an opening with respect to the housing.

Claim 2 recites “a pair of the first rails”, “a pair of the second rails”, and “the belts”.  Claim 1 line 17 refers to “a first rail”, line 19 refers to “a second rail”, and line 21 refers to “a belt”.  It is unclear if there is only a single first rail, a single second rail, and a single belt, as indicated in claim 1, or if there are two first rails, two second rails, and multiple belts, as indicated by claim 2.  Furthermore, there is insufficient antecedent support for “the belts” in the claim language.  Applicants previously refer to “a belt” and it is unclear if there is only a single belt or a plurality of belts.

Claim 3 recites “opening/closing operation speed over whole range of the opening/closing operation of the vessel or the operating unit”.  Claim 1 previously required “a speed change mechanism which reduces an operation amount of the operating unit”.  It is unclear if only a reduced operating amount of the operating unit is required, as indicated in claim 1, or if the whole range of the operating amount of the operating unit is required, as indicated in claim 3.  Does the operating unit operate over the whole range, or does the operating unit operating within a reduced operation amount?

Claim limitation “operating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fails to provide any limiting definition for this term and is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, the examiner is interpreting “operating unit” to be a drawer that is retracted/withdrawn from an opening. 

Claim limitation “speed change mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fails to provide any limiting definition for this term and is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, the examiner is interpreting the corresponding structure of the “speed change mechanism” to be any mechanical configured comprising gears, pulleys, belts, chains, sprockets, motors, batteries, cables, etc. that transfer or transmit a force from one element to another such that one of the elements operates at lower speed with respect to another element.   

Claim limitation “transmission means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fails to provide any limiting definition for this term and is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, the examiner is interpreting the corresponding structure of the “transmission means” to be any mechanical device that translates a linear/horizontal force to a rotational force.   

Claim limitation “viscous resistance imparting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fails to provide any limiting definition for this term and is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, the examiner is interpreting the corresponding structure of the “viscous resistance imparting means” to be a damper. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (Translation of WO 2011/122562 – hereinafter “Ohta”).

Regarding claim 1, Ohta teaches an automatic analysis apparatus (Ohta; fig. 1, #1, [36]), comprising: 
a housing which accommodates an analysis device (Ohta; fig. 1, #11, [36]); 
a vessel disposed at a predetermined position in the housing (Ohta; fig. 2, #17, [45]); 
an opening for taking the vessel into/from the housing, which is provided in the housing (Ohta; fig. 1, #200, [46]); 
an operating unit which is operated to take the vessel into/from the housing via the opening (As best understood, Ohta discloses a drawer that takes vessel 17 into/from the housing 11 via opening 200; fig. 1, #114, [47]); 
a transport mechanism which transports the vessel from the predetermined position to a vessel takeout position along with the operation of the operating unit (Ohta discloses a transport mechanism 19 for conveying the vessel 17 from the first predetermined position P1 inside the housing 11 to a take-out position P2 outside the housing 11; figs. 2-4; [46]); and 
a speed change mechanism which reduces an operation amount of the operating unit as compared with a movement amount of the vessel from the predetermined position to the vessel takeout position (Ohta discloses “a speed change mechanism that reduces an operation amount of the operation portion as compared with an amount of movement of the container from the predetermined position to the container removal position”; [8].  Specifically, Ohta discloses a first belt 194 wound around a pair of first pulleys 193 and a second belt 196 wound around a second pair of pulleys 195; fig. 4, [52]. The rotational force of the first pulley is transmitted to the second pulley at a constant speed.  The rotational force of the second pulley is transmitted to the container via the second belt.  In this case, since the diameter of the first pulley is smaller than the diameter of the second pulley, the revolution amount of the second belt is larger than the revolution amount of the first belt.  As a result, the power of the operating portion is transmitted to the container after being speeded up by the transmission mechanism; [18].  In other words, the dimensional relationship between the diameters of the first pulley and the second pulley constitutes a speed change mechanism)
wherein a movement direction of the operating unit and a movement direction of the vessel are the same when the vessel is taken in/out (Ohta; figs. 3-4, [52]), 
the transport mechanism includes: 
a first rail which slidably supports the housing and the operating unit and extends in the movement direction of the operating unit (As best understood, Ohta discloses guide rail 191 is fixed to the housing and is nested with guide rail 192 to support the drawer base; figs 4 & 5, [53-54]); 
a second rail which slidably supports the operating unit and the vessel and extends in the movement direction of the vessel (Ohta discloses guide rail 192 is nested with guide rail 191 to expand between the open/closed positions, and is fixed to drawer 114; [53-54]); 
a belt which bridges across a pair of pulleys provided in the operating unit to be looped thereover (Ohta discloses belt 194 is would around the pair of first pulleys 193; [52].  Figures 3-4 show the belt/pulleys are mounted to drawer 114 via projection 114a; [55]); 
transmission means for transmitting the operation of the operating unit to a rotation of the pulleys (Ohta discloses a handle 115 for pulling out (opening) the drawer 114; [48].  Accordingly, opening of the drawn via handle 115 to take the vessel into/from the housing via the opening is a linear/horizontal force applied to the operating unit and transmitted to a rotational force of the pulleys; figs. 3-4); and 2New U.S. Patent ApplicationAtty Docket No.: KAI-12540
a connecting member which moves the vessel along with traveling of the belt (Ohta discloses projection 18b of the holder 18 is connected to the second belt 196.  When the second belt 196 is circulated, the holder 18 is moved together with the second belt 196; [55]).  

Regarding claim 3, Ohta discloses the automatic analysis apparatus according to claim 1 above, further comprising: 
viscous resistance imparting means for imparting viscous resistance depending on opening/closing operation speed over whole range of the opening/closing operation of the vessel or the operating unit (Ohta discloses a hydraulic damper 198 affixed to the casing 11 and the other end fixed to the drawer 114; fig. 7, [65].  The magnitude of the resistance by the hydraulic damper 198 prevents drawer 114 from swiftly opening and closing, preventing vessel 17 from moving rapidly; [65])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta.

Regarding claim 2, Ohta discloses the automatic analysis apparatus according to claim 1 above, wherein the pair of pulleys are provided with rotational shafts (Ohta discloses first pulleys 193 rotates; [56].  A rotation shaft therefore being required to perform this function), a pair of the first rails (As best understood, Ohta discloses a pair of first guide rails 191; figs. 5 & 6, [53]), and a pair of the second rails (As best understood, Ohta disclose a pair of second guide rails 192, figs. 5 & 6, [53]).  
Although Ohta teaches a pair of pulleys provided with rotational shafts, a pair of first rails, a pair of second rails, and the belt, Ohta does not specifically teach the pair of pulleys are provided with vertical rotational shafts, the first rails provided on outer sides of the belt facing across the rotational shafts, the second rails provided on outer sides of the first fails facing across the first rails, and the first rails, the second rails, and the belts are placed side by side without overlapping with each other in a vertical direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pair of pulleys provided with rotational shafts, the first rails, the second rails, and the belt of Ohta, to be configured such that the pulleys are provided with vertical rotational shafts, the first rails provided on outer sides of the belt facing across the rotational shaft, the second rails provided on outer sides of the first rails facing across the first rails, and the first rails, the second rails, and the belts are placed side by side without overlapping with each other in a vertical direction, because the vertically rotational pulleys, the first rails provided on outer sides of the belt facing across the rotational shaft, the second rails provided on outer sides of the first rail facing across the first rails, and the first rails, the second rails, and the belts placed side by side without overlapping with each other in a vertical direction is merely a rearrangement and reversal of parts that would reduce the overall footprint of the transport mechanism.  The modification resulting in the nested rails 191/192 being reversed such that the second rails 192 are provided on outer sides of the first rails 191 and facing across the first rails, and the pulleys 193 and belt 194 being rearranged in a vertical position therebetween the first and second rails. Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 (VI)(A) and 2144.04 (VI)(C).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a rearrangement and reversal of parts that would reduce the overall footprint of the transport mechanism.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Sugiyama et al. (US Patent No. 7,360,984) discloses a movable table 82 with a door on a front surface for taking in/out a vessel.
Raque (US Patent No. 2,526,503) a transmission comprising two pulleys that rotate at different speeds, a door mounted on rails, and an endless belt.  A spring shifts the engagement of the endless belt to the high speed pulley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                    

/Benjamin R Whatley/Primary Examiner, Art Unit 1798